Citation Nr: 0739520	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.  The issue of service connection for 
tinnitus was subsequently merged into the appeal.

In August 2002, the veteran presented testimony before a 
Decision Review Officer, and in September 2003, he testified 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  Copies of the hearing transcripts are associated 
with the claims folder and have been reviewed.

In April 2004, the Board remanded the case for further 
evidentiary and procedural development.

In November 2005, the Board denied the veteran's service 
connection claims for bilateral hearing loss and tinnitus.  
The veteran filed a timely appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, received in March 2007, requesting that 
the Court vacate the Board's November 2005 denial, and remand 
the appeal for further development.  In April 2007, the Court 
granted the motion and vacated the November 2005 decision, 
remanding for additional explanation.  The case has since 
been returned to the Board.  

In October 2007, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.

REMAND

The Court, in April 2007, vacated the Board's November 2005 
decision on the basis that the Board failed to provide 
adequate reasons and bases.  Prior to analyzing the claims on 
the merits, the Board finds that additional development is 
necessary.  

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus, which he attributes 
to military noise exposure.  He states that his military job 
duties required him to work near a flight line and loud 
machinery and contends that this acoustic trauma caused his 
currently-shown hearing loss and tinnitus.  

In November 2007, the veteran's attorney submitted additional 
evidence to the Board, to include a January 1980 report of 
bio-logic evoked potential testing from the VA Medical Center 
in Birmingham, Alabama.  The January 1980 test report is not 
accompanied by any treatment notes, or audiologic testing, or 
indeed, any indication as to why this highly-specialized test 
was performed.  The absence of any of these records triggers 
the conclusion that further evidentiary development is 
warranted, as logically, additional VA records must exist 
which would provide this information.  The possibilities that 
the test report was conducted at a later time, but mis-dated, 
or that the test report in fact reflects testing performed 
upon another patient, must be considered, as well.  In any 
case, additional development to resolve these questions is 
warranted.

The test report is curious for another reason as well:  the 
veteran was still on active duty in January 1980, so seeking 
treatment from the VA would have been unusual.  However, he 
did testify during the hearing that he had undergone 
audiological testing upon entrance into service and one other 
time during service.  VA medical records dated prior to the 
veteran's discharge from service have not been requested 
previously, as there previously had been no indication that 
the veteran received any VA treatment while on active duty.  
All VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, all of the 
veteran's records reflecting treatment for hearing loss 
and/or tinnitus should be requested from the VAMC in 
Birmingham, with special attention to records reflecting the 
circumstances surrounding the provision of bio-logic evoked 
potential testing in January 1980.  

According to his DD-214, the veteran's military occupational 
specialties included material storage and handling, and 
equipment receiving and parts.  The remainder of the 
veteran's service personnel records are not associated with 
the claims folder.  The Board finds that it would be helpful 
to secure the veteran's complete service personnel folder to 
ascertain the veteran's military assignments and where the 
veteran was stationed prior to, and subsequent to, January 
1980.  
`
Further, the Board notes that with the exception of an 
October 1976 entrance examination report, the veteran's 
service medical records (SMRs) are unavailable.  The Board 
acknowledges the VA's previous attempts to secure the 
veteran's SMRs, however, we find that one additional effort 
should be made to secure them or any records contemporaneous 
to service.  During the hearing, the veteran and his wife 
testified that he had received medical care as her dependent 
after he was discharged from active duty, but while she was 
still serving.  The previous April 2004 remand ordered that 
the veteran's medical records should be sought under her 
name, as well.  However, because the veteran failed to 
respond to the May 2004 letter from the AMC in which he was 
asked to identify the military facilities where he received 
treatment as a dependent of his wife, no additional attempts 
to obtain these records were made.  Thus, upon remand, the 
veteran should be requested again to provide this information 
so that medical evidence supporting his claim may be 
obtained.  As it is possible that his service medical records 
are filed in the same location, his cooperation could be 
critical to the outcome of his appeal.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If the veteran wishes to fully develop his 
claim, he has a corresponding duty to assist by providing the 
requested information.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested, 
again, to provide information as to where 
he received medical treatment when he was 
a civilian dependent of his wife from 
1984 to 1988.  If he cooperates with this 
request, the RO should obtain any records 
of the veteran's treatment in military 
facilities, to include any additional 
service medical records which may be 
filed with records from the time period 
from 1984 to 1988.  The requests for such 
records should be fully documented for 
the claims file.  If there are no such 
records, this should be fully documented 
as well.

2.  The RO should request the veteran's 
complete service personnel folder through 
official channels.  Upon receipt, the 
folder should be reviewed for any 
information which might reveal the 
location of the veteran's missing service 
medical records, and any such information 
should be acted upon in the attempt to 
obtain the medical records.

3.  The RO should obtain and associate 
with the claims folder all records of VA 
medical treatment for hearing loss and/or 
tinnitus afforded to the veteran which 
are not contained in his claims folder.  
In particular, the RO should request all 
medical evidence, to include audiogram 
reports and associated treatment records, 
dated from 1977 to 1999 from the 
Birmingham VAMC.  

4.  Following the above, if the RO 
confirms that the veteran who underwent 
the January 1980 bio-logic evoked 
potential test at the Birmingham VAMC is 
the veteran in this case, OR if 
additional audiologic records reflecting 
treatment or testing contemporaneous to 
service are obtained, the claims folder 
should be referred to the examiner who 
conducted the June 2005 VA audiological 
examination, or if she is unavailable, 
another examiner with similar 
qualifications for review of the record.  

Based on a thorough review of the 
complete record, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran's bilateral hearing loss and 
tinnitus are related to his period of 
military service.  The examiner should 
include discussion of the evidence in the 
claims folder, to include the January 
1980 VA bio-logic evoked potential report 
and statements provided by the veteran's 
fellow servicemen, sister, and friends 
(one of whom is a nurse) to the effect 
that the veteran developed hearing loss 
in service and has suffered from such 
disability since then.  A complete 
rationale should be provided for all 
expressed opinions.  

5.  Upon completion of the above-
requested development, the RO should re-
adjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, and tinnitus, considering the 
veteran's entitlement to service 
connection under the continuity of 
symptomatology provisions set forth in 38 
C.F.R. § 3.303(b), as applicable.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

